An unpub|isliLed order shall not be regarded as precedent and shall not be cited as legal authority. SCR 123.

IN THE SUPREME COURT OF THE STATE OF NEVADA

IN THE MATTER OF THE ESTATE OF No. 63564
LONNIE JOE CHADWICK,

DECEASED.

ESTATE OF LONNIE JOE CHADWICK, F § L E D

A lla t,

V§"e “ APR 25 2011-
FRANK ELLIS AND MARY JO ELLIS, rR/\cs.=, K. LmoEMAN

CLERK 01= suPP._EmE comm

Respondents.

BY DEPUTY CLERK

ORDER DISMISSING APPEAL
Having reviewed the parties’ March 31, 2014, stipulation to
dismiss this appeal, the stipulation is approved, and this appeal is hereby
dismissed.

lt is so ORDERED.

,C.J.

cc: Hon. Gloria Sturnian, Disti'ict Judge
Ara H. Shirinian, Settlement Judge
R. Paul Sorenson
Ellis & Goi‘don
Eighth District Court Clerk

- SuPnEME Coum
0F
NEvAl;>A

401 luna 

` ' l'~l-»ZMB
h.